PER CURIAM.
There appears to be an error in the computation of the damages. Two and one-half cents per yard on 7,771 yards amounts to $194.28, and not to $285.58. Making the computation of interest upon the correct amount would reduce the judgment by $97.30; otherwise, the judgment was correctly rendered. The attorney for the defendant accepted the computation upon the trial as *779correct, and has not called our attention to the error on this appeal.
That substantial justice may be done, the judgment will be reduced to $233.81, and, as modified, affirmed, with costs to the respondent.